287 F.2d 887
LOUISVILLE TIN AND STOVE COMPANY, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 14288.
United States Court of Appeals Sixth Circuit.
March 10, 1961.

Ernest Woodward II, Louisville, Ky., Woodward, Hobson & Fulton, Louisville, Ky., on brief, for petitioner.
Fred E. Youngman, Department of Justice, Washington, D. C., Charles K. Rice, Asst. Atty. Gen., Lee A. Jackson, Robert N. Anderson, Attorneys, Department of Justice, Washington, D. C., on brief, for respondent.
Before CECIL, WEICK and O'SULLIVAN, Circuit Judges.

ORDER.

1
This cause came on to be heard upon the record and on the briefs and arguments of counsel for the respective parties, and upon due consideration thereof,


2
It is ordered that the Decision of the Tax Court of the United States be, and the same is, hereby affirmed upon the memorandum Findings of Fact and Opinion of Judge Bruce M. Forrester, reported as T.C.Memo 1960-103, Docket No. 64259